COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00078-CR


MICHAEL HERNANDEZ                                                      APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

      On January 19, 2012, as part of a plea-bargain agreement, Appellant

Michael Hernandez pled guilty to assault on a family or household member,

enhanced with a prior conviction, and the trial court sentenced him to three years’

confinement. Also on January 19, 2012, the trial court certified that this is a plea-

bargain case and that Appellant has no right of appeal. On February 16, 2012,

Appellant filed a notice of appeal. On March 1, 2012, we notified Appellant’s

      1
       See Tex. R. App. P. 47.4.
court-appointed counsel that the certification indicating that Appellant had no

right of appeal had been filed in this court and that this appeal could be

dismissed unless Appellant or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal on or before March 12,

2012.    See Tex. R. App. P. 25.2(d), 44.3.       To date, we have received no

response showing any grounds for continuing the appeal.

        Rule 25.2(a)(2) limits the right of appeal in a plea-bargain case to matters

that were raised by written motion filed and ruled on before trial, or to cases in

which the appellant obtained the trial court’s permission to appeal.        Tex. R.

App. P. 25.2(a)(2). Here, the trial court’s certification showed that the trial court

denied permission to appeal, and Appellant does not challenge a pretrial ruling

on a written motion filed and ruled on before trial. Accordingly, we dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).




                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 5, 2012




                                          2